[southridgesignedregistrat001.jpg] [southridgesignedregistrat001.jpg]





[southridgesignedregistrat002.jpg] [southridgesignedregistrat002.jpg]





[southridgesignedregistrat003.jpg] [southridgesignedregistrat003.jpg]





[southridgesignedregistrat004.jpg] [southridgesignedregistrat004.jpg]





[southridgesignedregistrat005.jpg] [southridgesignedregistrat005.jpg]





[southridgesignedregistrat006.jpg] [southridgesignedregistrat006.jpg]





[southridgesignedregistrat007.jpg] [southridgesignedregistrat007.jpg]





[southridgesignedregistrat008.jpg] [southridgesignedregistrat008.jpg]





[southridgesignedregistrat009.jpg] [southridgesignedregistrat009.jpg]





[southridgesignedregistrat010.jpg] [southridgesignedregistrat010.jpg]





[southridgesignedregistrat011.jpg] [southridgesignedregistrat011.jpg]



